Case: 14-30958      Document: 00513004474         Page: 1    Date Filed: 04/14/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                      No. 14-30958                               April 14, 2015
                                                                                Lyle W. Cayce
REID ZEISING; DIXIE RESTAURANT GROUP, L.L.C.,                                        Clerk


              Plaintiffs - Appellants

v.

MICHAEL A. SHELTON; SHELTON RESTAURANT GROUP, L.L.C.,

              Defendants - Appellees




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:12-CV-2614


Before REAVLEY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed because an enforceable oral
contract was not mutually agreed upon by these parties. The acquisition,
purchase and terms, of the 29 Popeye’s restaurants, how they would be
operated and what – if any – consideration and role Zeising would contribute,
was left wide open. At best, it could be said only that they agreed to agree, but
that is not an enforceable contract under Louisiana or Georgia law.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30958    Document: 00513004474    Page: 2     Date Filed: 04/14/2015



                                No. 14-30958
See McNeely v. Town of Vidalia, 102 So. 422, 423 (La. 1924); Moss v. Moss, 463
S.E.2d 9 (Ga. 1995). Likewise, Shelton did not have a contract with Dixie, nor
did he owe it a fiduciary duty. Ga. Code § 14-11-304(a).
      AFFIRMED.




                                      2